       Case 2:13-cr-00257-APG-PAL Document 384 Filed 10/21/20 Page 1 of 3




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
                            UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF NEVADA
 8
 9
     United States of America,                    Case No. 2:13-cr-00257-APG-PAL-4
10
                    Plaintiff,                    Fifth Stipulation to Continue
11
                                                  Revocation Hearing
           v.
12
     Jose Flores,
13
                    Defendant.
14
15
16         The parties jointly request that this Court vacate October 27, 2020,

17   revocation hearing and continue it for at least 30 days. In response to the

18   coronavirus pandemic, this District has entered General Orders 2020-02, -03, -04,

19   and -05 to limit in-court appearance, though in-person hearings for out-of-custody

20   defendants have slowly started to resume. This continuance is appropriate

21   because, due to Flores’s compliance and absent additional violations, the

22   government and Probation do not intend to seek revocation.1 Additionally,

23   government counsel is out of the office during the currently scheduled hearing

24   date. Finally, Flores is not in custody and agrees to the continuance.

25
26
           The petition alleges that Flores missed three drug tests between
           1
     December 24, 2019, and February 24, 2020.
      Case 2:13-cr-00257-APG-PAL Document 384 Filed 10/21/20 Page 2 of 3




 1        DATED: October 21, 2020.
 2
     Rene L. Valladares                  Nicholas A. Trutanich
 3   Federal Public Defender             United States Attorney

 4     /s/ Erin Gettel                     /s/ Susan Cushman
     By_____________________________     By_____________________________
 5
     Erin Gettel                         Susan Cushman
 6   Assistant Federal Public Defender   Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                         2
       Case 2:13-cr-00257-APG-PAL Document 384 Filed 10/21/20 Page 3 of 3




 1                          UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
 4
     United States of America,                    Case No. 2:13-cr-00257-APG-PAL-4
 5
                    Plaintiff,                    Order Granting Fifth Stipulation
 6
                                                  to Continue Revocation Hearing
 7         v.

 8   Jose Flores,
 9                  Defendant.
10
11
12         Based on the stipulation of counsel, the Court finds that good cause exists
13   to continue the revocation hearing.
14         IT IS THEREFORE ORDERED that the revocation hearing currently
15   scheduled for October 27, 2020, at 1:00 p.m. is vacated and continued to
    December 1, 2020 at ___:___
16 __________________    10 30 __.m.
                                a    in courtroom 6C.

17                        21 2020.
           DATED: October ____,
18
19
                                            Andrew P. Gordon
20                                          United States Disrict Judge
21
22
23
24
25
26
                                              3
